IN THE
                         TENTH COURT OF APPEALS

                     Nos. 10-08-00296-CR, 10-08-00297-CR,
                       10-08-00298-CR, 10-08-00299-CR,
                       10-08-00300-CR, 10-08-00301-CR,
                     10-08-00302-CR, and 10-08-00303-CR

HELEN MAYFIELD,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                       From the 361st District Court
                           Brazos County, Texas
           Trial Court Nos. 07-05457-CRF-361, 07-05458-CRF-361,
          07-05459-CRF-361, 07-05460-CRF-361, 07-05461-CRF-361,
        07-05462-CRF-361, 07-05463-CRF-361, and 07-05464-CRF-361


                          MEMORANDUM OPINION


      A grand jury presented twelve indictments for forgery against Helen Mayfield,

and each indictment was assigned a different cause number by the district clerk. She

went to trial on four of the indictments, and a jury convicted her in each case. She was

not tried on the other eight indictments, and they remain pending. Mayfield filed a
notice of appeal in all twelve cases.1 We will dismiss the appeals in the eight cases

which remain pending in the trial court because no final judgment of conviction or

other appealable order has been entered in any of them.

        This Court has appellate jurisdiction in criminal cases to review final judgments

of conviction and other interlocutory orders for which jurisdiction is “expressly granted

by law.” See Ahmad v. State, 158 S.W.3d 525, 526 (Tex. App.—Fort Worth 2004, pet.

ref’d) (quoting Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991)) (citing State

v. Sellers, 790 S.W.2d 316, 321 n.4 (Tex. Crim. App. 1990)) (other citations omitted).

Accordingly, the Clerk of this Court notified Mayfield that these eight appeals were

subject to dismissal for want of jurisdiction if she did not file a response showing

grounds for continuing the appeals. See TEX. R. APP. P. 44.3. The Court has received no

response.     Accordingly, these appeals are dismissed for want of jurisdiction.2                       See

Ahmad, 158 S.W.3d at 527.

                                                         PER CURIAM

Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Appeals dismissed
Opinion delivered and filed October 29, 2008
Do not publish
[CR25]




1
        Actually, Mayfield filed a single notice of appeal with all twelve cause numbers on it.

2
        Mayfield’s appeals in the four cases in which she was convicted remain pending in this Court.


Mayfield v. State                                                                                 Page 2